                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


CHARLES DAVID EARWOOD                                                             PLAINTIFF


v.                               No: 3:18-cv-00182 DPM-PSH


CITY OF MARION, ARKANSAS, et al.                                               DEFENDANTS


                                            ORDER

       Before the Court is a motion for service filed by Plaintiff Charles David Earwood (Doc.

No. 5). The Court has ordered Earwood to file an amended complaint. See Doc. No. 4. The Court

will order service of process on the defendants if it determines that service is appropriate after

screening Earwood’s amended complaint as required by 28 U.S.C. § 1915A and/or 28 U.S.C. §

1915(e). Service is not appropriate at this time. Accordingly, the motion is DENIED.

       IT IS SO ORDERED this 24th day of October, 2018.




                                                    UNITED STATES MAGISTRATE JUDGE 
